Per Curiam.
No order of the circuit court is necessary to complete the transfer of a cause from that court to the courts of the United States after the necessary papers for ' the removal have been filed, and where such an order has been made in the circuit court, the vacating thereof would have no effect upon the cause. Where a cause has been removed -to the United States court, and the party opposed to such removal wishes to have the cause proceed in the State court, he should make a motion in the United States court to have the cause remanded, and if the motion is denied he has a remedy given him by Act of Congress whereby the question can be passed upon by the Supreme Court of tlie United States. And as the question involves the proper construction of an act of congress it is eminently proper that the remedy thus provided should be pursued and not resort to the State court.